DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Invention of Group II, Claims 5-10 in the reply filed on 11/14/2022 is acknowledged.
	However. it was discovered that a search of the elected invention substantially encompassed the structural and compositional limitations of non-elected Invention I, Claims 1-4.  Therefore, the restriction requirement between Inventions I, II and III, as set forth in the Office action mailed on 10/19/2022 is hereby withdrawn and all claims are examined for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
International Search Report
China Tobacco Yunnan Industrial (CN 110747691 A, CN 110629584 A, CN 110698913 A and CN 1104974593 A) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/CN2020/141588 to which the instant application claims priority.
The references do not disclose or suggest the claimed product or methods.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “the resin” in Claim 1.  It is not clear if the resin is intended to be the “a resin” in the color layer, the “a modified water-based resin” in the surface coating, the polymethyl methacrylate resin in the surface coating, or the polyurethane resin liquid in the surface coating.
	Claim 6 recites the limitation “the polyvinyl butyral resin” in Claim 1.  There is a lack of antecedent basis for this limitation in the claim.
	Claim 7 recites the limitations “a remaining part of the water, a remaining part of the ethanol, a remaining part of the water-based additive.”  It is not clear how much of the remaining part of the water, remaining part of the ethanol and remaining part of the water-based additive are intended to be added to the cooked uniform mixture.  
	Claim 8 depends from Claim 2 and inherits the indefiniteness thereof.

Allowable Subject Matter
Claims 1, 3-5 and 9-11 are allowed.
Claims 2 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art is CN-105200863 A to YUXI TIPPING PAPER MFG CO LTD, hereinafter YUXI, and for which a machine translation is included.  YUXI discloses a tipping paper and preparation thereof, the tipping paper manufactured by printing environment-friendly alcohol-soluble white ink and printing ink on a base paper layer, then, additionally printing a layer of an adhesion-assisting glue material on the environment-friendly alcohol-soluble ink layer, then, carrying out low-temperature hot-stamping at the temperature of 85-100 DEG C, and carrying out laser boring, slitting and rewinding.  The printing ink is prepared from polyvinyl butyral resin 5-20 part, nitrocotton 1-5 part, nano titanium oxide 1-10 part, precipitated calcium carbonate 5-20 part, wax powder 0.5-2 part, iron oxide pigment 5-30 part, ethanol 30-80 part.  The adhesion promoting layer (surface coating) is prepared from low softening point rosin ester or modified rosin resin 10-30 part, nitrocotton 1-5 part, ethyl acetate 65-90 part. 
The ink comprises a significantly lower portion of polyvinyl butyrate then the currently claimed ink, and the adhesion promoting layer comprises a completely different composition than the currently claimed surface coating.
 The prior art fails to disclose or fairly suggest a non-sticking tipping paper as claimed in Claim 1, a method of preparing the non-sticking tipping paper as claimed in Claims 5 and 8-10, or a method of applying the non-sticking tipping paper onto a tobacco filter as claimed in Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748